Case 1:20-cv-00130-GNS-LLK Document 26 Filed 06/02/21 Page 1 of 1 PageID #: 973




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00130-GNS-LLK


 CHRISTOPHER L. YOUNG                                                                 PLAINTIFF


 v.


 ANDREW SAUL, Acting Commissioner of Social Security                                 DEFENDANT


                                             ORDER

        The above matter having been referred to the U.S. Magistrate Judge who has filed

 Findings of Fact, Conclusions of Law, and Recommendation (DN 25), no objections having been

 filed thereto, and the Court having considered the same:

        IT IS HEREBY ORDERED that the Court ADOPTS the Findings of Fact, Conclusions

 of Law, and Recommendation (DN 25) as set forth in the report submitted by the United States

 Magistrate Judge. and judgment is GRANTED for the Commissioner. The Clerk shall strike

 this matter from the active docket.

        This is a final and appealable Order and there is no just cause for delay.




                                                                      June 2, 2021


 cc:    counsel of record
